Citation Nr: 0522227	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-37 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for a left eye and a left knee disability.  The 
veteran perfected an appeal of both issues.

Withdrawal of an issue on appeal may be made by the veteran 
or by his or her authorized representative in writing.  
38 C.F.R. § 20.204 (2004).  In an April 2005 letter, the 
veteran indicated that his "left eye injury [was] not a 
claim for disability; it [was] to affirm that [he] had two 
training exercise injuries in 1953."  During the veteran's 
April 2005 hearing, he testified that he did not have a 
current left eye disability that was related to an injury he 
incurred while in service.  The veteran once again indicated 
that his intent in referring to an eye injury was to help 
locate medical records relating to his left knee injury.  In 
view of these facts, the Board considers the veteran's April 
2004 letter a request to withdraw the issue of entitlement to 
service connection for a left eye disability.  Therefore, the 
issue is no longer in appellate status.

The appeal regarding a left knee disability is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran claimed in various letters and during his April 
2005 hearing that he injured his left knee while in service.  
In a January 2004 letter, the veteran indicated that he was 
treated at the Paris Island Navy Hospital between June 1953 
and August 1953 for his knee injury.  The Board notes that 
the veteran changed his last name after he was discharged 
from service.  



The Board observes that the RO attempted to collect the 
veteran's service medical records (SMR's) and verify his 
reported in-service treatment at the Paris Island Navy 
Hospital.  In December 2002, the National Personnel Records 
Center (NPRC) notified the RO that an extensive and thorough 
search for the veteran's SMRs using his current last name was 
completed, and either the records did not exist or NPRC did 
not have them.  In February 2004, NPRC notified the RO that a 
search for medical records from the Paris Island Navy 
Hospital from June 1953 to August 1953 using the veteran's 
current last name produced no records.  

In July 2004, the RO requested that NPRC search for the 
veteran's SMRs using his original last name.  Subsequently, 
NPRC successfully located the veteran's SMRs using his 
original last name.  It does not appear that the RO requested 
that NPRC search for the veteran's medical records from the 
Paris Island Navy Hospital from June 1953 to August 1953 
using his original last name.  

Full compliance with the duty to assist includes VA's 
assistance in obtaining relevant records when the veteran has 
provided concrete data as to time, place and identity of a 
health care provider.  Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  The VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the VA.  38 U.S.C.A. § 5103A (West 2002).  Consequently, on 
remand, the RO should attempt to obtain the veteran's 
treatment records from the Paris Island Navy Hospital.  

Additionally, in a February 2005 Supplemental Statement of 
the Case (SSOC), the RO stated that the veteran claim was 
last adjudicated in a January 27, 2005 SSOC.  However, a 
January 2005 SSOC has not been associated with the veteran's 
claims file.  On remand, the RO should determine whether a 
SSOC was in fact issued in January 2005, and, if so, 
associate a copy of that SSOC with the veteran's claims file.    




Accordingly, this case is REMANDED for the following actions:

1.  The RO should take necessary 
action to request service medical 
records from the Paris Island 
Navy Hospital using the veteran's 
original last name from June 1953 
to August 1953.  

2.  If a January 2005 SSOC was 
issued, the RO should associate 
the January 2005 SSOC with the 
veteran's claims file.  

3.  After completing any additional 
development deemed necessary, the 
RO should re-adjudicate the 
veteran's claim of entitlement to 
service connection for a knee 
disability in light of all relevant 
evidence and pertinent legal 
authority.  If the benefit sought 
on appeal remains denied, the 
veteran and his representative 
should be furnished a supplemental 
statement of the case and be given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



